DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 17 March 2020 has/have been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
in-vehicle temperature conditioner configured to, and
control section configured to in claim 1
thermal sensation estimating section configured to,
preference estimating section configured to, and
preference memory section configured to in claims 1 and 5, and
user identifying section configured to in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification,
in-vehicle temperature conditioner appears to correspond to a system comprising an automatic control switch, a temperature setting switch, an outside temperature sensor, a thermographic camera, a heart rate sensor, an air-conditioning mechanism, a steering heater, a seat ventilation mechanism, and a seat heater (see p. [0030]-[0040])
control section appears to correspond to an ECU (see p. [0030])
thermal sensation estimating section, preference memory section, preference estimating section, and user identifying section appear to correspond to means of a server control section serving as a computer.” (see p. [0059]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 5 recite(s) a temperature preference estimating system comprising: a thermal sensation estimating section that estimates thermal sensation, which is an indicator representing how a user senses an in-vehicle temperature environment, based on at least one of biological information of the user, manipulation information, which is information regarding manipulation of the vehicle by the user, and vehicle environment information, which is information regarding external environment of the vehicle; a preference estimating section that estimates temperature preference of the user 32PIP20190045USbased on a temporal change in the thermal sensation; and a preference memory section that memorizes the temperature preference.
This is a machine that, under its broadest reasonable interpretation, covers performance of these limitations in the mind. For example, a person may estimate that a user is cold by observing that the user is holding his or her arms tightly to their body (biological information), 
This judicial exception is not integrated into a practical application because, in particular, the claim only recites the following additional elements – a thermal sensation estimating section, a preference estimating section, and a preference memory section. According to specification p. [0059] “The procedures carried out by the thermal sensation estimating section 330, the preference memory section 350, the preference estimating section 370, and the user identifying section 380 are accomplished by executing corresponding programs that are memorized by a memory (non-transitory computer-readable medium) in the server control section 320 by means of the server control section 320 serving as a computer.”. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of gathering data, analyzing it to obtain a result, and storing the result) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to 
Claim 6 recite(s) A non-transitory computer-readable medium storing a program that causes a computer to execute: a thermal sensation estimating process that estimates thermal sensation, which is an indicator representing how a user senses an in-vehicle temperature environment, based on at least one of biological information of the user, manipulation information, which is information regarding manipulation of the vehicle by the user, and vehicle environment information, which is information regarding external environment of the vehicle; a preference estimating process that estimates temperature preference of the user based on a temporal change in the thermal sensation; and a preference memory process that memorizes the temperature preference.
This is an article of manufacture that, under its broadest reasonable interpretation, covers performance of these limitations in the mind. For example, a person may estimate that a user is cold by observing that the user is holding his or her arms tightly to their body (biological information), the user adjusts a vehicle interior temperature setting to be warmer (manipulation information), and/or by knowledge of low outdoor temperature. The person can then, over time, estimate a comfortable temperature preference for the user based on this information and remember it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
This judicial exception is not integrated into a practical application because, in particular, the claim only recites the following additional elements – a non-transitory computer-readable medium storing a program that causes a computer to execute the aforementioned processes. The non-transitory computer readable medium is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory computer readable medium to perform the claimed estimating and memorizing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski et al. (Pub. No.: US 2020/0094651 A1, hereinafter “Ostrowski”) in view of Lu (Pub. No.: CN 107284180 A).

With respect to claim 1, Ostrowski teaches a temperature environment regulating system comprising:
an in-vehicle temperature conditioner (HVAC system 104 and/or climate control system 116) configured to regulate a passenger-compartment temperature environment (passenger cabin 102) in a vehicle (100) (see at least: p. [0032]);
a thermal sensation estimating section configured to estimate thermal sensation, which is an indicator representing how a user senses an in-vehicle temperature environment, based on at least one of manipulation information, which is information regarding manipulation of the vehicle by the user (receiving from a sensor a user manual climate control system override action input. One or both of the at least one predictive model and the at least one different predictive model may be updated according to the user manual climate control system override action input, see at least: p. [0006]), and vehicle environment information, which is information regarding external environment of the vehicle (receiving the vehicle input from the one or more sensors as one or more of: an ambient temperature input, see at least: p. [0007]);
(As one simplistic example, for user A, at an ambient temperature of 90° F. at noontime in August, the historical records in database 152 may indicate that user A has exhibited a preference for operating the climate control system 116 in air-conditioning mode at a specific temperature setpoint and blower 108 speed. See at least: p. [0046]); and
a control section configured to control the in-vehicle temperature conditioner, wherein the control section is configured to control the in-vehicle temperature conditioner based on the temperature preference memorized by the preference memory section (From this information, the CCM 118/controller 120 would make the decision to actuate a particular climate control system 116 mode, establish a particular temperature setpoint and blower speed, etc. See at least: p. [0046]).
Ostrowski fails to teach estimating a thermal sensation based on biological information of the user. However, this feature is taught by Lu (An air conditioning control unit that controls the air conditioner to automatically operate based on the identified passenger identity, the health parameter measured by the health parameter measurement unit… Preferably, the health parameter includes the body temperature of the passenger whose body temperature is measured by using a non-contact type sensor. Preferably, the passenger health parameter measurement unit measures the passenger facial skin temperature as the passenger body temperature using a thermal imaging camera or an infrared temperature sensor as a non-contact type sensor. See at least: pg. 3 ln. 6-8)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ostrowski to include biological information of the user in the thermal sensation estimate, as taught by Lu, in order to increase the accuracy of real-time user comfort determination. For example, factoring in biological information of the user when making the thermal sensation estimate addresses the following problem, disclosed by Lu, “For example, passengers sometimes have a cold, so he does not want the air conditioner in the vehicle to operate at a lower temperature. In this situation, he will have to manually change the air conditioning settings. This is also inconvenient.” (pg. 2 ln. 7-9).

With respect to claim 2, the combination of Ostrowski in view of Lu teaches the temperature environment regulating system according to claim 1. Additionally, Ostrowski teaches a user identifying section configured to obtain user identifying information for identifying a user and identify the user based on the user identifying information, wherein the preference memory section memorizes the temperature preference in association the user identifying information, and when the user identifying section identifies the user, the control section controls the in-vehicle temperature conditioner based on the temperature preference associated with the identified user (receive from the one or more sensors at least a vehicle input and a user identifier input, implement a unique user climate control system actuation action according to the received vehicle input and user identifier input provided by applying at least one predictive model to a stored set of climate control system operating parameters, and implement a unique user climate control system operating pattern according to the received vehicle input and user identifier input provided by applying at least one different predictive model to the stored set of climate control system operating parameters, see at least: p. [0012]).

With respect to claim 3, the combination of Ostrowski in view of Lu teaches the temperature environment regulating system according to claim 2. Additionally, Ostrowski teaches wherein a server including the preference memory section and a communication module mounted in the vehicle are connected to each other through an external communication network (a group of drivers 1000a, 1000b, 1000c, 1000d, 1000e are selected and transmit one or all of the metrics listed in Table 1, such as by wireless means, to a centralized locale. This may be a “cloud” system 1002 such as is known in the art, a centralized server (not shown), or any other suitable centralized data repository. This information is consolidated and stored in a database 1004. see at least: p. [0063] and Fig. 10), and
when the user identifying section identifies the user, the control section receives the temperature preference associated with the identified user from the server by means of the communication module and controls the in-vehicle temperature conditioner based on the temperature preference (Machine learning models 1104a, 1104b, 1104c (i.e., the predictive models 154, 156 described above) are established for each driver peer group as described above. Then, when a driver acquires a vehicle 1100f having a like make, model, model year, etc. as, for example, peer group 1102b, that vehicle 1100f is initialized with the machine learning models 1104b as a default. Then, as the driver operates vehicle 1100f including occasionally overriding particular automatic climate control system 116 commands as described above, the machine learning models 1104b are updated according to those override commands, and the machine learning models 1104b then provide automatic climate control system 116 operation more closely approximating a specific user's desires and preferences rather than only according to the default database 1004 and predictive models 1104a,b,c established according to driver peer groups 1102a,b,c. See at least: p. [0064]).

With respect to claim 4, the combination of Ostrowski in view of Lu teaches the temperature environment regulating system according to claim 1. Additionally, Ostrwoski teaches wherein the preference estimating section estimates air-conditioning preference of the user based on the temporal change in the estimated thermal sensation and a thermal sensation estimated when a predetermined time has elapsed since start of regulation of the in-vehicle temperature environment (The controller 120 or another vehicle controller such as the BCM (not shown) may include a clock 136 and/or a timer 138 which automatically begins running on occurrence of an event such as initiation or cessation of operation of the vehicle 100, initiation or cessation of operation of the HVAC system 104, etc. See at least: p. [0036], The one or more automatic climate control system actuation actions and one or more automatic climate control system operating patterns associated with a particular user are determined by the CCM 118/controller 120 according to various predictive models which in concert predict user climate control system 116 setting preferences according to historical data as informed and refined by real-time data provided by sensor array 126. See at least: p. [0042]).

With respect to claim 5, Ostrowski teaches a temperature preference estimating system comprising:
a thermal sensation estimating section that estimates thermal sensation, which is an indicator representing how a user senses an in-vehicle temperature environment, based on at least one of manipulation information, which is information regarding manipulation of the vehicle by (receiving from a sensor a user manual climate control system override action input. One or both of the at least one predictive model and the at least one different predictive model may be updated according to the user manual climate control system override action input, see at least: p. [0006]), and vehicle environment information, which is information regarding external environment of the vehicle (receiving the vehicle input from the one or more sensors as one or more of: an ambient temperature input, see at least: p. [0007]);
a preference estimating section that estimates temperature preference of the user based on a temporal change in the thermal sensation; and a preference memory section that memorizes the temperature preference (As one simplistic example, for user A, at an ambient temperature of 90° F. at noontime in August, the historical records in database 152 may indicate that user A has exhibited a preference for operating the climate control system 116 in air-conditioning mode at a specific temperature setpoint and blower 108 speed. See at least: p. [0046]).
Ostrowski fails to teach estimating a thermal sensation based on biological information of the user. However, this feature is taught by Lu (An air conditioning control unit that controls the air conditioner to automatically operate based on the identified passenger identity, the health parameter measured by the health parameter measurement unit… Preferably, the health parameter includes the body temperature of the passenger whose body temperature is measured by using a non-contact type sensor. Preferably, the passenger health parameter measurement unit measures the passenger facial skin temperature as the passenger body temperature using a thermal imaging camera or an infrared temperature sensor as a non-contact type sensor. See at least: pg. 3 ln. 6-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ostrowski to include biological For example, passengers sometimes have a cold, so he does not want the air conditioner in the vehicle to operate at a lower temperature. In this situation, he will have to manually change the air conditioning settings. This is also inconvenient.” (pg. 2 ln. 7-9).

With respect to claim 6, Ostrowski teaches a non-transitory computer-readable medium storing a program that causes a computer to execute (a system for controlling an automatic climate control system of a vehicle is disclosed, comprising a controller in operative communication with one or more sensors, the controller comprising one or more onboard processors, memory, and storage, see at least: p. [0012]):
a thermal sensation estimating process that estimates thermal sensation, which is an indicator representing how a user senses an in-vehicle temperature environment, based on at least one of manipulation information, which is information regarding manipulation of the vehicle by the user (receiving from a sensor a user manual climate control system override action input. One or both of the at least one predictive model and the at least one different predictive model may be updated according to the user manual climate control system override action input, see at least: p. [0006]), and vehicle environment information, which is information regarding external environment of the vehicle (receiving the vehicle input from the one or more sensors as one or more of: an ambient temperature input, see at least: p. [0007]);
a preference estimating process that estimates temperature preference of the user based on a temporal change in the thermal sensation; and a preference memory process that memorizes (As one simplistic example, for user A, at an ambient temperature of 90° F. at noontime in August, the historical records in database 152 may indicate that user A has exhibited a preference for operating the climate control system 116 in air-conditioning mode at a specific temperature setpoint and blower 108 speed. See at least: p. [0046]).
Ostrowski fails to teach estimating a thermal sensation based on biological information of the user. However, this feature is taught by Lu (An air conditioning control unit that controls the air conditioner to automatically operate based on the identified passenger identity, the health parameter measured by the health parameter measurement unit… Preferably, the health parameter includes the body temperature of the passenger whose body temperature is measured by using a non-contact type sensor. Preferably, the passenger health parameter measurement unit measures the passenger facial skin temperature as the passenger body temperature using a thermal imaging camera or an infrared temperature sensor as a non-contact type sensor. See at least: pg. 3 ln. 6-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ostrowski to include biological information of the user in the thermal sensation estimate, as taught by Lu, in order to increase the accuracy of real-time user comfort determination. For example, factoring in biological information of the user when making the thermal sensation estimate addresses the following problem, disclosed by Lu, “For example, passengers sometimes have a cold, so he does not want the air conditioner in the vehicle to operate at a lower temperature. In this situation, he will have to manually change the air conditioning settings. This is also inconvenient.” (pg. 2 ln. 7-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elson et al. (Pub. No.: US 2020/0062076 A1) discloses “The climate control system may adjust the climate in at least part of a vehicle cabin based at least in part on the climate related data and configuration of components in the climate control system. Climate control adjustments can be used to precondition part of a vehicle cabin for a person and/or in response to indicated thermal discomfort of the person. The climate control system can refer to an occupant comfort model and compute climate adjustments in accordance with the occupant comfort model.”
Groene et al. (Pub. No.: US 2020/0324783 A1) discloses “The personalized seating zone system includes at least one personalized seating zone and is configured to collect biometric data corresponding to an occupant of the personalized seating zone system, match the collected biometric data to an identification tag to identify the occupant by comparing the collected biometric data to stored biometric data from an identification database, and load seat system settings for a personalized seating zone within the personalized seating zone system based on the matched identification tag.”
Woods et al. (Pub. No.: US 2020/0031195) A1 discloses “collecting data describing environmental measurements and one or more states of the HVAC system; predicting one or more target values by inputting the collected data into one or more inference models that include a personal inference model, wherein the personal inference model is used to predict a personal target value for the vehicle or a user of the vehicle; and outputting the one or more target values 
Schumacher et al. (Pub. No.: WO 2016/070052 A1) discloses “In a further embodiment of any of the above, the controller is configured to adjust the command to the first and second microclimate devices in response to the user profile and a microclimate profile associated with the user profile. In another exemplary embodiment, a method of controlling vehicle occupant comfort includes the steps of generating a first desired heat flux with an occupant spinal region to create an anastomoses response at an occupant extremity. A second desired heat flux is generated with an occupant glabrous region to achieve desired occupant personal comfort.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662